IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 472 MAL 2018
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
HASAN BROWN,                      :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 473 MAL 2018
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
HASAN BROWN,                      :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 474 MAL 2018
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
         v.                       :
                                  :
                                  :
HASAN BROWN,                      :
                                  :
                Petitioner        :
                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of December, 2018, the Petition for Allowance of Appeal

is DENIED.




              [472 MAL 2018, 473 MAL 2018 and 474 MAL 2018] - 2